 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                     No. 2:17-cv-00573-KJM-CKD
12                       Plaintiff,
13            v.                                         ORDER
14    HASMUKHBAI PATEL AND
      DAMYANTIBAN PATEL,
15
                         Defendants.
16

17          On January 8, 2020, the court held a judgment-debtor examination in this matter. (ECF

18   No. 46.) Plaintiff appeared through counsel and defendants, who proceed without counsel, failed

19   to appear. (Id.)

20          At the hearing plaintiff requested the court issue a bench warrant against defendant

21   Damyantiban Patel due to her failure to appear at multiple hearings. (Id.) The court took the

22   matter under submission, and asked plaintiff to provide authority for issuing a bench warrant in

23   similarly-situated cases. (Id.) Plaintiff did not provide the court with authority, but rather filed a

24   “proposed certification of facts of contempt” and a proposed order, neither of which cite to any

25   statute or case law. (See ECF No. 47.)

26          After considering the nature of this case, the stage of litigation, and defendant’s pro se

27   status, the court declines to issue a bench warrant for defendant at this time.

28   ////
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request that a bench warrant be

 2   issued for defendant is DENIED.

 3   Dated: January 22, 2020
                                                  _____________________________________
 4
                                                  CAROLYN K. DELANEY
 5                                                UNITED STATES MAGISTRATE JUDGE

 6

 7   16/johnson.573

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
